IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 78A19

                              Filed 28 February 2020

JOY MANN JONES

             v.
BRUCE RAY JONES


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 824 S.E.2d 185 (N.C. Ct. App. 2019), affirming orders entered

on 10 August 2016 and 12 October 2017 by Judge Mary H. Wells in District Court,

Lee County. Heard in the Supreme Court on 11 December 2019.


      Elizabeth Myrick Boone for plaintiff-appellee.

      Wilson, Reives and Silverman, PLLC, by Jonathan Silverman, for defendant-
      appellant.


      PER CURIAM.


      AFFIRMED.